People ex rel. Davis v Schiraldi (2022 NY Slip Op 02749)





People ex rel. Davis v Schiraldi


2022 NY Slip Op 02749


Decided on April 25, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
LARA J. GENOVESI, JJ.


2022-02613

[*1]The People of the State of New York, ex rel. Brian J. Davis, on behalf of Rudolph Kaval, petitioner,
vVincent Schiraldi, etc., respondent.


Brian J. Davis, P.C., Garden City, NY (Brian J. Davis pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Eric C. Washer of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Rudolph Kaval upon his own recognizance or, in the alternative, to set reasonable bail upon Queens County Indictment No. 1376/2012.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BRATHWAITE NELSON, J.P., RIVERA, CHAMBERS and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court